In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, dated August 14, 1978, which denied their motion for a protective order with respect to respondents’ demand for discovery of an expert’s report and photographs. Order affirmed, with $50 costs and disbursements. Plaintiffs’ time to comply with the order under review is extended until 10 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Under the unusual circumstances of this case the order was warranted (see 22 NYCRR 675.7). Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.